Title: From Benjamin Franklin to Charles Carroll and Samuel Chase, 27 May 1776
From: Franklin, Benjamin
To: Carroll, Charles,Chase, Samuel


Dear Friends,
N York, May 27. 1776.
We arrived here safe yesterday Evening, having left Mrs. Walker with her Husband at Albany, from whence we came down by Land. We pass’d him on Lake Champlain; but he returning overtook us at Saratoga, where they both gave themselves such Liberties in taunting at our Conduct in Canada, that it came almost to a Quarrel. We continu’d our Care of her, however, and landed her safe in Albany, with her three Waggon-Loads of Baggage, brought thither without putting her to any Expence, and parted civilly tho’ coldly. I think they both have excellent Talents at making themselves Enemies, and I believe, live where they will, they will never be long without them.

We met yesterday two Officers from Philadelphia, with a Letter from the Congress to the Commissioners, and a Sum of hard Money. I opened the Letter and seal’d it again, directing them to carry it forward to you. I congratulate you on the great Prize carry’d into Boston. Seventy-five Tons of Gunpowder is an excellent Supply; and the 1000 Carbines with Bayonets, another fine Article. The German Auxiliairies are certainly coming: It is our Business to prevent their Returning.
The Congress have advis’d the erecting new Governments, which has occasion’d some Dissension at Philada; but I hope it will soon be compos’d.
I shall be glad to hear of your Welfare. As to my self, I find I grow daily more feeble, and think I could hardly have got along so far, but for Mr. Carroll’s friendly Assistance and tender Care of me. Some Symptoms of the Gout now appear, which makes me think my Indisposition has been a smother’d Fit of that Disorder, which my Constitution wanted Strength to form compleatly. I have had several Fits of it formerly.
God bless you and prosper your Councils; and bring you safe again to your Friends and Families. With the greatest Esteem and Respect, I am, Your most obedient humble Servant
B Franklin
Honble. S. Chase and Chas Carroll, EsquiresTurn over.
